Case 5:19-cv-00036-RWS Document 606 Filed 12/28/20 Page 1 of 6 PageID #: 31844




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

     MAXELL, LTD.,
                                                     §
                                    Plaintiff,       §
                                                     §                Case No. 5:19-cv-0036-RWS
     v.                                              §
                                                     §                JURY TRIAL DEMANDED
     APPLE INC.,
                                                     §

                                    Defendant.



                                                 ORDER

              Upon consideration of the Joint Motion to Partially Amend Docket Control Order

    (Docket No. 604), the Court finds the Motion should be GRANTED. It is hereby

              ORDERED that the following schedule of deadlines is in effect until further

    order of this Court:

          3 DAYS after                 Parties to file Motion to Seal Trial Exhibits, if they wish to seal
          conclusion of Trial          any highly confidential exhibits.

                                       EXHIBITS: See Order Regarding Exhibits below.

          March 22, 2021               9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder
                                       III, Texarkana, Texas.
          Court designated date –
          not flexible without         For planning purposes, parties shall be prepared to start the
          good cause - Motion          evidentiary phase of trial immediately following jury selection.
          Required


          March 22, 2021               9:00 a.m. JURY SELECTION before Judge Robert W.
                                       Schroeder III, Texarkana, Texas.
          Court designated date –
          not flexible without
          good cause - Motion
          Required
Case 5:19-cv-00036-RWS Document 606 Filed 12/28/20 Page 2 of 6 PageID #: 31845




      To Be Determined           PRETRIAL CONFERENCE before Judge Robert W.
                                 Schroeder III, Texarkana, Texas. (if necessary)
      Court designated date –
      not flexible without       Discuss trial logistics and voir dire procedure. Resolve any
      good cause - Motion        pending motions or objections.
      Required
                                 Lead trial counsel must attend the pretrial conference.

      March 4, 2020              File a Notice of Time Requested for (1) voir dire, (2) opening
                                 statements, (3) direct and cross examinations, and (4) closing
      [2.5 weeks before trial]
                                 arguments.



      March 1, 2020              File pretrial objections.

      [3 weeks before trial]     The parties are ORDERED to meet and confer to resolve any
                                 disputes before filing any objection to pretrial disclosures.

      March 1, 2020              File Amended Joint Final Pretrial Order, Amended Joint
                                 Proposed Jury Instructions with citation to authority and
      [3 weeks before trial]     Amended Form of the Verdict for jury trials.

                                 Parties shall use the pretrial order form on Judge Schroeder’s
                                 website.

                                 Proposed Findings of Fact and Conclusions of Law with citation to
                                 authority for issues tried to the bench.

      February 24, 2020          Deadline for Parties to meet and confer regarding remaining
                                 pretrial objections.
      [3.5 weeks before trial]

      February 17, 2020          Parties identify exhibits and deposition designations for which they
                                 maintain pretrial objections.
      [4.5 weeks before trial]


      February 12, 2020          Notice of Request for Daily Transcript or Real Time Reporting
                                 of Court Proceedings due.
      [5 weeks before trial]




                                               Page 2 of 6
Case 5:19-cv-00036-RWS Document 606 Filed 12/28/20 Page 3 of 6 PageID #: 31846




                                   If a daily transcript or real time reporting of court proceedings is
                                   requested for trial or hearings, the party or parties making said
                                   request shall file a notice with the Court.

        February 4, 2020           Deadline to File Motions Requesting Leave to Designate
                                   Exhibits in Excess of 250.
        [6 weeks before trial]


        February 4, 2020           Exchange Narrowed Pretrial Disclosures (Witness List, Deposition
                                   Designations, and Exhibit List). Parties may withdraw, but not
        [6 weeks before trial]     supplement, witnesses, deposition designations, and exhibits from
                                   those previously exchanged. Remaining deposition designations
                                   and exhibits shall maintain previously exchanged objections.

                                   Video and Stenographic Deposition Designation due. Each party
                                   who proposes to offer deposition testimony shall serve a disclosure
                                   identifying the line and page numbers to be offered.

        January 28, 2020           Parties to complete identification of narrowed issues for trial in
                                   accordance with framework to be ordered by the Court.1
        [7 weeks before trial]



           In the event that any of these dates fall on a weekend or Court holiday, the deadline
    is modified to be the next Court business day.

            The parties are directed to Local Rule CV-7(d), which provides in part that “[a]
    party’s failure to oppose a motion in the manner prescribed herein creates a presumption
    that the party does not controvert the facts set out by movant and has no evidence to offer
    in opposition to the motion.”
            A party may request an oral hearing on a motion filed with the Court. Any such
    request shall be included in the text or in a footnote on the first page of the motion or any
    responsive pleading thereto. The Court does not hold telephonic hearings absent unusual
    circumstances.

                                            Other Limitations

        (a)     The following excuses will not warrant a continuance or justify a failure to
                comply with the discovery deadline:


    1
     Once the Court rules on the parties’ dispute as to narrowing the issues for trial, the
    parties agree to meet and confer on a schedule to complete any such case narrowing by
    January 28, 2020.
                                                  Page 3 of 6
Case 5:19-cv-00036-RWS Document 606 Filed 12/28/20 Page 4 of 6 PageID #: 31847




             (i)    The fact that there are motions for summary judgment or motions to
                    dismiss pending;
             (ii) The fact that one or more of the attorneys is set for trial in another court
                    on the same day, unless the other setting was made prior to the date of
                    this order or was made as a special provision for the parties in the other
                    case;
            (iii) The failure to complete discovery prior to trial, unless the parties can
                    demonstrate that it was impossible to complete discovery despite their
                    good faith effort to do so.
      (b)   Amendments to the Docket Control Order (“DCO”): Any motion to alter any
            date on the DCO shall take the form of a motion to amend the DCO. The motion
            shall include a chart in the format of the DCO that lists all of the remaining
            dates in one column (as above) and the proposed changes to each date in an
            additional adjacent column (if there is no change for a date the proposed date
            column should remain blank or indicate that it is unchanged). The motion to
            amend the DCO shall also include a proposed DCO in traditional two-column
            format that incorporates the requested changes and that also lists all remaining
            dates. In other words, the DCO in the proposed order should be complete such
            that one can clearly see all the remaining deadlines rather than needing to also
            refer to an earlier version of the DCO.
      (c)   Indefiniteness: In lieu of early motions for summary judgment, the parties are
            directed to include any arguments related to the issue of indefiniteness in their
            Markman briefing, subject to the local rules’ normal page limits.
      (d)   Motions in Limine: Each side is limited to one (1) motion in limine addressing
            no more than ten (10) disputed issues. In addition, the parties may file a joint
            motion in limine addressing any agreed issues. The Court views motions in
            limine as appropriate for those things that will create the proverbial “skunk in
            the jury box,” e.g., that, if mentioned in front of the jury before an evidentiary
            ruling can be made, would be so prejudicial that the Court could not alleviate
            the prejudice with an appropriate instruction. Rulings on motions in limine do
            not exclude evidence, but prohibit the party from offering the disputed
            testimony prior to obtaining an evidentiary ruling during trial.
      (e)   Exhibits: Each side is limited to designating 250 exhibits for trial absent a
            showing of good cause. The parties shall use the exhibit list sample form on
            Judge Schroeder’s website.
      (f)   Deposition Designations: Each side is limited to designating no more than ten
            (10) hours of deposition testimony for use at trial absent a showing of good
            cause. As trial approaches, if either side needs to designate more than ten (10)
            hours, the party may file a motion for leave and show good cause. All
            depositions to be read into evidence as part of the parties’ case-in-chief shall be
            EDITED so as to exclude all unnecessary, repetitious, and irrelevant testimony;
            ONLY those portions which are relevant to the issues in controversy shall be
            read into evidence.
      (g)   Witness Lists: The parties shall use the sample form on Judge Schroeder’s
            website.


                                              Page 4 of 6
Case 5:19-cv-00036-RWS Document 606 Filed 12/28/20 Page 5 of 6 PageID #: 31848




         ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

    A.      On the first day of trial, each party is required to have:

               (1) One copy of their respective original exhibits on hand. Each exhibit shall
                   be properly labeled with the following information: Identified as either
                   Plaintiff’s or Defendant’s Exhibit, the Exhibit Number and the Case
                   Number.
               (2) Three hard copies of each party’s exhibit list and witness list on hand.
               (3) One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s).
                   This shall be tendered to the Courtroom Deputy at the beginning of trial.
               (4) One copy of all expert reports on CD. This shall be tendered to the
                   Courtroom Deputy at the beginning of trial.

    B.      The parties shall follow the process below to admit exhibits.

            (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it
                plans to admit into evidence. This list shall include all exhibits which are NOT
                objected to or to which the Court has already overruled an objection. To the
                extent there are exhibits with outstanding objections for which the parties need
                a ruling from the Court, those exhibits should be separately included on the list
                and designated accordingly to reflect a pending objection. Parties shall entitle
                the list “[Plaintiff’s/Defendant’s] List of Preadmitted Exhibits.” If, during the
                course of the day’s testimony, a party wishes to offer an objected exhibit into
                evidence, the party may move for admission at the time it wishes to use that
                exhibit with a witness. The Court will then hear the opposing party’s objection
                and will rule on the objection at that time.

            (2) On each subsequent day of trial, the Court will commence by formally
                admitting all of the exhibits that were either unobjected to or allowed over
                objection and used during the previous day’s trial. The Court will ask for these
                exhibits to be read into the record and formally admitted into evidence at the
                beginning of that trial day. These will be the exhibits deemed admitted at trial.
                The parties shall keep a separate running list of all exhibits admitted throughout
                the course of trial.

            (3) At the conclusion of evidence, each party shall read into the record any exhibit
                that was used but not previously admitted during the course of trial and then
                tender its final list of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s]
                Final List of All Admitted Exhibits.” To the extent there are exhibits that were
                not admitted during the course of trial, but for which there is agreement that
                they should be provided to the jury, the parties must inform the Court of those
                exhibits at the conclusion of evidence. The Court will then determine whether
                those exhibits will be allowed into the jury room for deliberations.



                                                   Page 5 of 6
Case 5:19-cv-00036-RWS Document 606 Filed 12/28/20 Page 6 of 6 PageID #: 31849




      C.   At the conclusion of evidence, each party shall be responsible for pulling those
           exhibits admitted at trial and shall tender those to the Courtroom Deputy, who will
           verify the exhibits and tender them to the jury for their deliberations. One
           representative from each side shall meet with the Courtroom Deputy to verify the
           exhibit list.

      D.   At the conclusion of trial, all boxes of exhibits shall be returned to the respective
  .        parties and the parties are instructed to remove these exhibits from the courtroom.

      E.   Within five business days of the conclusion of trial, each party shall submit to the
           Courtroom Deputy:

           (1)    A Final Exhibit List of Exhibits Admitted During Trial in Word format.
           (2)    Two CD(s) containing admitted unsealed trial exhibits in PDF format. If
                  the Court ordered any exhibits sealed during trial, the Sealed Exhibits shall
                  be submitted on a separate CD. If tangible or over-sized exhibits were
                  admitted, such exhibits shall be substituted with a photograph in PDF
                  format.
           (3)    A disk containing the transcripts of Video Depositions played during trial,
                  along with a copy of the actual video deposition.


      So ORDERED and SIGNED this 28th day of December, 2020.




                                                       ____________________________________
                                                       ROBERT W. SCHROEDER III
                                                       UNITED STATES DISTRICT JUDGE




                                                 Page 6 of 6
